Case: 2:19-cv-05086-MHW-CMV Doc #: 63 Filed: 02/27/20 Page: 1 of 4 PAGEID #: 876

UNITED STATES DISTRICT COURT FEB PE5:03
SOUTHERN DISTRICT OF OHIO So
EASTERN DIVISION aye co

 

Plain Local School District

Board of Education,
Plaintiff, Case No, 2:19-cv-5086
v. Judge Michael H. Watson
Mike DeWine, et al., Magistrate Judge Vascura
Defendants.

AGREED ORDER

Plain Local School District Board of Education ("Plaintiff") challenges as
unconstitutional Ohio Revised Code § 3311.242, which permits the transfer of
territory from one school district to ancther school district under certain
circumstances. As part of that challenge, Plaintiff moves for a temporary
restraining order (“TRO*). Specifically, Plaintiff asks the Court to prevent
Defendants Samuel J. Ferruccio, Jr., Frank C. Braden, William S. Cline, and
Dimitrios Pousoulides, all members of the Stark County Board of Elections, from
placing two school-district-transfer requests on the March 17, 2020, ballot.
Plaintiff also asks the Court to enjoin Defendants Paolo DeMaria, Superintendent
of Public Instruction and Secretary of the State Board of Education of Ohio, and
Laura Kohler, Charlotte McGuire, Linda Haycock, Kirsten Hill, Jenny Kilgore, Lisa
Woods, Antoinette Miranda, Sarah Fowler, John Hagan, Stephanie Dodd, Nick

Owens, Meryl Johnson, Eric Poklar, Cindy Collins, Mark Lamoncha, Martha
Case: 2:19-cv-05086-MHW-CMV Doc #: 63 Filed: 02/27/20 Page: 2 of 4 PAGEID #: 877

Manchester, Mike Toal, Steve Dackin, and Reginald Wilkinson, members of the

State Board of Education of Ohio, from further enforcing, implementing, or acting

pursuant to Ohlo Revised Code § 3311.242, should the proposals win majority

support in the election.

The Court held a hearing on Plaintiffs TRO motion on February 25, 2020.

During the hearing, all parties agreed to the following course of action:

The Court will not enjoin the proposals from appearing on the ballots for
the March 17, 2020, election;

If the proposals are approved by at least a majority of the electors
voting on them, the Plain Local Board of Education shall notify the State
Board of Education of Ohio of the result of the vote, pursuant to Ohio

Revised Code § 3311.242(E)(1);

\f the proposals are approved by at least a majority of the electors
voting on them, no Defendants shall take any further action under Ohio
Revised Code § 3311.242 with respect to the proposed transfers until
the Court issues a ruling on Plaintiffs converted request for a
preliminary and permanent injunction;

After the March 17, 2020, election, Plaintiff will move to voluntarily
dismiss as Defendants the members of the Stark County Board of
Elections;

The previously scheduled Preliminary Injunction hearing Is converted to
a hearing on Plaintiffs request for a preliminary and permanent
injunction, pursuant to Federal Rule of Civil Procedure 65(a)(2), and is
rescheduled for May 4, 2020, at 10:00 a.m.;

Should the Court rule in Defendants’ favor on the merits, the Court will
issue a ruling in a timely manner so as not to preclude a transfer for the

2020-2021 school year.

Case No. 2:19-cv-5086 Page 2 of 3
Case: 2:19-cv-05086-MHW-CMV Doc #: 63 Filed: 02/27/20 Page: 3 of 4 PAGEID #: 878

IT IS SO ORDERED.

Case No. 2:19-cv-5086

hnchudt Linn

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

 

Amanda Martinsek, Counsel for Plaintiffs

uh bod

Frank J. Reed, Jr. yngel for the State
Superintendent an Coys te of the State
Board of Education

 

Stephan P. Babik, Counsel for the Stark
County Board of Elections Defendants

Sal M Quake

Scott M. Zurakowski, Gounsel for the
Village of Hills and-Ddles

Page 3 of 3
Case: 2:19-cv-05086-MHW-CMV Doc #: 63 Filed: 02/27/20 Page: 4 of 4 PAGEID #: 879

IT IS SO ORDERED.

Case No. 2:19-cv-5086

 

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

 

Amanda Martinsek, Counsel for Plaintiffs

 

Frank J. Reed, Jr., Counsel for the State
Superintendent and members of the State
Board of Education

Poo P.
Babik

Stephan P. Babik, Counsel for the Stark
County Board of Elections Defendants

 

Scott M. Zurakowski, Counsel for the
Village of Hilis and Dales

Page 3 of 3
